Case 1:19-cv-03661-SEB-TAB Document 45-15 Filed 01/22/20 Page 1 of 2 PageID #: 891




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

   WILSON EGWUENU,                                       )
                                                         )
                  Plaintiff,                             )
                                                         )
          v.                                             ) Cause No: 1:19-cv-03661-SEB-TAB
                                                         )
   HON. MEGAN BRENNAN, CHARLES                           )
   SCHWAB & CO., and ST. VINCENT                         )
   HOSPITAL, INDIANAPOLIS,                               )
                                                         )
                  Defendants.                            )

         ORDER IDENTIFYING WILSON EGWUENU AS A RESTRICTED FILER

         This case is before the Court on the Motion for Order Identifying Wilson Egwuenu as a

  Restricted Filer. The Court now GRANTS the motion.

         IT IS THEREFORE ORDERED that:

         1.      The clerk shall create and maintain a miscellaneous file with the general title “In

  re Wilson Egwuenu.” The miscellaneous file shall serve as the repository of this order, all

  documents proffered for filing by Mr. Egwuenu covered by the terms of this order for which

  authority to file is not granted, and any order or minute order entered pursuant to this order. The

  clerk shall also maintain a miscellaneous docket associated with the file. All orders retained in

  the file shall be entered on that docket following standard docketing procedures. A brief entry

  shall be made on the docket indicating the receipt of any materials from Mr. Egwuenu.

         2.      Whenever Mr. Egwuenu proffers a document for filing, the clerk or the

  designated deputy shall accept the papers, stamp them “received” (rather than “filed”) and

  forward them to the undersigned judge for review.
Case 1:19-cv-03661-SEB-TAB Document 45-15 Filed 01/22/20 Page 2 of 2 PageID #: 892




         3.       The court will examine any documents tendered by Mr. Egwuenu and determine

  whether or not they should be filed. The court will deny leave to file the documents if they are

  merely duplicative of matters already litigated or currently pending or are legally frivolous.

         4.       If the court enters an order denying leave to file the materials, the clerk shall

  retain the order and a copy of the materials in the miscellaneous file and cause a copy of the

  order to be mailed to Mr. Egwuenu.

         5.       If the court enters an order granting leave to file the materials, the clerk shall

  cause the materials to be stamped “filed” as of the date of the order and shall cause the

  assignment of the case in the manner provided by local rules. The clerk shall also cause a copy of

  the order to be mailed to Mr. Egwuenu.

         6.       The clerk shall mail a copy of this order to Mr. Egwuenu at P.O. Box 441675,

  Indianapolis, IN 46244.


  APPROVED AND SO ORDERED this                            day of                                  2020.



                                                          Judge, United States District Court
                                                          Southern District of Indiana

  Distribution:

  Wilson Egwuenu
  P.O. Box 441675
  Indianapolis, IN 46244

  All ECF-registered counsel of record via email generated by the Court’s ECF system.




                                                     2
